DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Status of the Claims
The Amendment filed on 12/14/2020 has been entered. Claims 1, 3-4, and 6-16 are pending in the instant patent application. Claims 1, 3-4, 6, 11 and 13 are amended. Claims 2 and 5 are cancelled and Claims 14-16 are new. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and 
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §102 rejections. The rejection has been withdrawn.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the claims are not directed to judicially excluded matter, Examiner respectfully disagrees. The claims, as currently written, still fall within the Certain Methods of Organizing Human Activity because they still pertain to the managing personal behavior or relationships or interactions between people, notably the allocation and scheduling of operations in conjunction with the state of the operator. Furthermore, the linking between the target operator, sensor and target operation exemplifies the certain activity that is taking place between a person and a computer. Thus determining what operations the operator will be doing (managing personal behavior). Furthermore, as previously stated, the claims do not recite any additional elements or utilize any additional elements that would amount to the judicial exception being integrated into a practical application. Applicant has also asserted that there is an improvement in the functioning of the computer or technology or technical field, Examiner respectfully disagrees. When analyzing the claims under the 101 analysis, claims must be evaluated to ensure that any improvement disclosed in the specification is reflected in the claims. In analyzing the claims and in light of the Applicant’s remarks, the alleged improvement is not reflected in the claims nor demonstrates that it improves the 
Regarding Applicant’s arguments that the claims amount to “significantly more” than an abstract idea, Examiner respectfully disagrees. The elements in the claims do nothing but more than at least the receiving or transmitting of data over a network and storing and retrieving of information in memory (See MPEP 2106.05(d). Applicant has failed to meet the burden of establishing why or how these generic elements amount to significantly more. Nowhere in the most recent § 101 rejection did the Examiner state that any function performed by the additional elements recited in the claim are well-understood, routine or conventional. However Examiner did point to several sections of the claimed inventions specification (e.g. Pg 3 line 14 – Pg 4 line 19) that disclosed generic computer elements performing generic computer functions. In short, the Berkheimer Memo states "In a Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, an expressly supports a rejection in writing with, one or more of the following: 1. A citation to express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites acquire operation cost information indicative of a relationship between a state of an operator and a period of time required for the operator to perform an operation; acquire, state information indicative of a state of a target operator; and calculate a period of time required for the target operator to perform a target operation based on the operation cost information and the state information; and allocate the target operation to the target operator based on the calculated time period, wherein: the target operation includes a first target operation and a second target operation, and configured to calculate a first period of time required to perform the first target operation first and then the second target operation, calculate a second period of time required to perform the second target operation first and then the first target operation, and allocate the first target operation and the second target operation to the tarqet operator based on the first period of time and the second period of time.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior taking place, notably the allocation and scheduling of operations in conjunction with the state of the operator. Furthermore, the linking between the target operator, sensor 
	Accordingly, the claim recites an abstract idea and dependent claim 10 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a hardware processor, a storage and a sensor. The hardware processor, storage and sensor are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 3, 8-9, 11-12 and 16 include various elements that are not directed to the abstract idea under 2A. These elements include a hardware processor, a storage, a sensor and the generic computing elements described in the applicant's specification in at least Pg 3 line 14 - Pg 4 line 19. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 1, 3, 8-9, 11-12 and 16, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 4-7, they are directed to a device, however the claims are directed to a judicial exception without significantly more. Claims 4-7 are directed to the abstract idea of to acquire operation cost information indicative of a relationship between a state of an operator and a period of time required for the operator to perform an operation.

	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior taking place, notably the allocation and scheduling of operations in conjunction with the state of the operator. Furthermore, the linking between the target operator, sensor and target operation exemplifies the certain activity that is taking place between a person and a computer.
	Accordingly the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a hardware processor, sensor and a storage. The hardware processor, sensor and 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 4-7 include various elements that are not directed to the abstract idea under 2A. These elements include a hardware processor, sensor, a storage, and the generic computing elements described in the applicant's specification in at least Pg 3 line 14 - Pg 4 line 19. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 4-7, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 13-15, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 13-15 are directed to the abstract idea of to acquire operation cost information indicative of a relationship between a state of an operator and a period of time required for the operator to perform an operation.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 13, claim 13 recites acquiring operation cost information indicative of a relationship between a state of an operator and a period of time required for the operator to perform an operation; acquiring, state information indicative of a state of a target operator; and calculating a period of time required for the target operator to perform a target operation based on the operation cost information and the state information; and allocating the target operation to the target operator based on the calculated time period, wherein: the target operation 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior taking place, notably the allocation and scheduling of operations in conjunction with the state of the operator. Furthermore, the linking between the target operator, sensor and target operation exemplifies the certain activity that is taking place between a person and a computer.
	Accordingly, the claim recites an abstract idea and dependent claim 14 further recites the abstract idea.	
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a hardware processor, sensor and a storage. The hardware processor, sensor and storage are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 13 and 15 include various elements that are not directed to the abstract idea under 2A. These elements include a hardware processor, sensor, a storage, and the generic computing 
	Therefore, Claims 13 and 15, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US 2009/0070163 A1) in view of Noda et al. (US 2018/0060787 A1).
	Referring to Claim 1, Angell teaches an information processing device comprising:
	a hardware processor (Angell: Para 0048 via block diagram of a data processing system is shown in which illustrative embodiments may be implemented) configured to:
	acquire operation cost information indicative of a relationship between a state of an operator and a period of time required for the operator to perform an operation from a storage that stores the operation cost information (Angell: Para 0057-0058, 0092 via labor standard is a detailed set of instructions specifying an optimal manner for performing a discrete set of motions to complete a task. The labor standard may specify an amount of time to complete one or more discrete sets of motions that form the sequence of motions. In addition, the labor standards may specify a type of person for completing a task, or the manner in which a particular tool is used during the completion of the task. Further, the labor standards may specify an optimal sequence for performing the discrete set of motions as well as defining a fatigue factor);
	acquire, from a sensor, state information indicative of a state of a target operator (Angell: Para 0031, 103 via Sensor 204 may be any type of sensing device for gathering event data associated with the performance of a particular task at facility 200. Sensor 204 may include, without limitation, a camera, a motion sensor device, a sonar, a sound recording device, an audio detection device, a voice 
	calculate a period of time required for the target operator to perform a target operation based on the operation cost information and the state information (Angell: Para 0058 via labor standard may also define a fatigue factor. A fatigue factor is an indicator of a worker's acceptable level of decreased productivity experienced during the course of completing repetitive tasks. For example, muscle fatigue and lack of concentration may prevent a worker from performing a discrete set of motions in the time allocated by the labor standard. A fatigue factor may be used to modify the amount of time allocated to a worker to complete the discrete set of tasks. For example, a worker moving boxes from one pallet to another may be allocated twenty seconds to move a box in the first hour of work. The fatigue factor may be used to modify the labor standard to allow the worker thirty seconds to move each box by the fourth hour of work);
	allocate the target operation to the target operator based on the calculated time period (Angell: Para 0057-0058 via labor standard is a detailed set of instructions specifying an optimal manner for performing a discrete set of motions to complete a task. The labor standard may specify an amount of time to complete one or more discrete sets of motions that form the sequence of motions. In addition, the labor standards may specify a type of person for completing a task), wherein:

	Noda though, with the teachings of Angell, teaches of
	the target operation includes a first target operation and a second target operation (Noda: Para 0039 via a worker is assigned a task flow that makes the worker execute tasks in order of Task A, Task B, Task C, and Task D), and 
	the hardware processor is configured to calculate a first period of time required to perform the first target operation first and then the second target operation, calculate a second period of time required to perform the second target operation first and then the first target operation, and allocate the first target operation and the second target operation to the tarqet operator based on the first period of time and the second period of time (Noda: Para 0039, 0062 via evaluating unit 700 evaluates a changed task flow. A result of the evaluation may be presented to the output device 14 included in the information processing device 200. The evaluating unit 700 evaluates the changed task flow based on an item such as time, quality or cost. For example, the evaluating unit 700 measures a work time from a start to completion of a worker using the changed task flow, and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angell with the teachings of Noda in order to have the target operation includes a first target operation and a second target operation, and the hardware processor is configured to calculate a first period of time required to perform the first target operation first and then the second target operation, calculate a second period of time required to perform the second target operation first and then the first target operation, and allocate the first target operation and the second target operation to the target operator based on the first period of time and the second period of time. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 3, Angell/Noda teaches The information processing device according to claim 1, wherein the hardware processor is further configured to:
	generate a plurality of operation patterns for allocating the target operation to the target operator (Angell: Para 0056-0057 via optimal sequence to perform a discrete set of motion in conjunction with the labor standard), 
	calculate a period of time required for the target operator to perform a target operation allocated to the target operator for each of the operation patterns (Angell: Para 0058 via labor standard and use of fatigue factor for time modification to perform tasks), 

	allocate the target operation to the target operator in accordance with the determined operation pattern (Angell: Para 0057-0058 via labor standard specifying the type of person to complete the task).

	Referring to Claim 4, Angell/Noda teaches an information processing device comprising:
	a hardware processor configured to:
	acquire operation cost information indicative of a relationship between a state of an operator and degree of fatigue of the operator due to an operation from a storage that stores the operation cost information (Angell: Para 0057-0058, 0092 via use of labor standard, fatigue factor and analysis server capabilities);

	calculate degree of fatigue of the target operator due to a target operation based on the operation cost information and the state information (Angell: Para 0058 via fatigue factor; labor standard may also define a fatigue factor. A fatigue factor is an indicator of a worker's acceptable level of decreased productivity experienced during the course of completing repetitive tasks. For example, muscle fatigue and lack of concentration may prevent a worker from performing a discrete set of motions in the time allocated by the labor standard. A fatigue factor may be used to modify the amount of time allocated to a worker to complete the discrete set of tasks. For example, a worker moving boxes from one pallet to another may be allocated twenty seconds to move a box in the first hour of work. The fatigue factor may be used to modify the labor standard to allow the worker thirty seconds to move each box by the fourth hour of work);
	allocate the target operation to the target operator based on the calculated degree of fatigue (Angell: Para 0057-0058 via use of labor standard which defines a fatigue factor and also specifies a type of person to complete the task)

	Noda, with the teachings of Angell, teaches of
	the target operation includes a first target operation and a second target operation (Noda: Para 0039 via a worker is assigned a task flow that makes the worker execute tasks in order of Task A, Task B, Task C, and Task D), 
	and the processor is configured to calculate first degree of fatigue accumulated in the target operator after the first target operation is performed first and then the second target operation is performed, calculate second degree of fatigue accumulated in the target operator after the second target operation is performed first and then the first target operation is performed, and allocate the first target operation and the second target operation to the target operator based on the first degree of fatigue and the second degree of fatigue (Noda: Para 0039, 0062 via evaluating unit 700 evaluates a changed task flow. A result of the evaluation may be presented to the output device 14 included in the information processing device 200. The evaluating unit 700 evaluates the changed task flow based on an item such as time, quality or cost. For example, the evaluating unit 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angell with the teachings of Noda in order to have the target operation includes a first target operation and a second target operation, and the processor is configured to calculate first degree of fatigue accumulated in the target operator after the first target operation is performed first and then the second target operation is performed, calculate second degree of fatigue accumulated in the target operator after the second target operation is performed first and then the first target operation is performed, and allocate the first target operation and the second target operation to the target operator based on the first degree of fatigue and the second degree of fatigue. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention. Also simple substitution of one known element for another would obtain predictable results.

	Referring to Claim 6, Angell/Noda teaches the information processing device according to claim 4, wherein the hardware processor is further configured to:

	calculate degree of fatigue of the target operator due to a target operation allocated to the target operator for each of the operation patterns (Angell: Para 0058 via labor standard and use of fatigue factor for time modification to perform tasks), 
	determine one of the operation patterns based on degree of fatigue calculated for each of the operation patterns (Angell: Para 0056-0058 via optimal manner may be an optimal sequence for performing a discrete set of motions. An optimal sequence for performing a discrete set of motions is the sequence of performing each motion in the discrete set of motions that satisfies a predefined condition. The predefined condition may include, without limitation, a cost, a time, or an acceptable rate of failure. For example, the task may be the attachment of a metal bracket to a piece of wood. The predefined condition may state that the bracket is to be attached in the least amount of time; a labor standard is a detailed set of instructions specifying an optimal manner for performing a discrete set of motions to complete a task. The labor standard may specify an amount of time to complete one or more discrete sets of motions that form the sequence of motions), and 
	allocate the target operation to the target operator in accordance with the determined operation pattern (Angell: Para 0057-0058 via labor standard specifying the type of person to complete the task).


	update state information indicative of a state of the target operator based on the calculated degree of fatigue of the target operator (Angell: Para 0047 via list updating; The lists are updated frequently enough to provide a dynamic, accurate, real time listing of the people and objects located within facility 200, as well as the events that occur within facility 200. The listing of people, objects, and events may be usable to trigger definable actions. For example, a notification system having access to a list of workers performing specific actions within facility 200 may notify a worker that the currently performed actions fail to comply with existing labor standards. Consequently, a worker may immediately alter the method of performing a discrete set of motions for completing a task so that the task may be completed according to the specified labor standard), and 
	calculate degree of fatigue of the target operator based on the updated state information and operation cost information (Angell: Para 0031, 0103 via use of sensors. Sensor 204 may be any type of sensing device for gathering event data associated with the performance of a particular task at facility 200. Sensor 204 may include, without limitation, a camera, a motion sensor device, a sonar, a sound recording device, an audio detection device, a voice recognition system, a heat sensor, a seismograph, a pressure sensor, a device for detecting odors, scents, and/or fragrances, a radio frequency identification (RFID) tag reader, a global positioning system (GPS) receiver, and/or any other detection device for detecting the presence of a person; 0057-0058 via calculation of fatigue factor and labor standard. Labor standard may also define a fatigue factor. A fatigue factor is an 


	an attribute information storage configured to store attribute information indicative of an attribute relating to an operator (Angell: Para 0099 via worker profiles; Profile data 512 is data relating to one or more workers of a facility, such as facility 200 in FIG. 2. For example, profile data 512 may relate to a worker's physical characteristics, such as height, weight, and age. Profile data 512 may also include information relating to other attributes, such as a work schedule, known physical limitations that may prevent the performance of certain tasks, lists of certifications obtained, and previous job descriptions. In other words, profile data 512, as it relates to workers of a facility, includes any data that could be taken into consideration in identifying workers for performing certain tasks. Profile data 512 may also include a customized labor standard associated with individual workers that accounts for the strengths and weaknesses of each worker. For example, an able bodied worker may have a stricter labor standard, whereas a worker having suffered an injury may have a more relaxed labor standard that permits more time to complete tasks);
	wherein the hardware processor is further configured to correct the operation cost information based on attribute information indicative of an attribute of the target operator (Angell: Para 0058, 0099 via labor standard and worker profiles used to make labor standards; Profile data 512 is data relating to one or more workers of a facility, such as facility 200 in FIG. 2. For example, profile data 512 may relate to a worker's physical characteristics, such as height, weight, and age. Profile data 512 may also include information relating to other attributes, such as a 

	Referring to Claim 9, Angell/Noda teaches the information processing device according to claim 1, wherein the hardware processor is further configured to:
	acquire environment information relating to an environment in which an operation is performed (Angell: Para 0044 via sensors; Sensor 204 may also be configured to monitor facility environment 210. Facility environment 210 is the ambient conditions of facility 200. Thus, facility environment 210 may include, without limitation, temperature, humidity, level of lighting, level of ambient noise, or any other condition of facility 200 that may have an effect on the completion of tasks by worker);
	correct the operation cost information based on the environment information (Angell: Para 0061 via utilizing event data to form a labor standard; Event data collected from a set of sensors in a detection system is used to form a labor standard for performing a task. The set of sensors, which may be one or more sensors, is configured to monitor an environment, such as facility 200 in FIG. 2. 

	Referring to Claim 11, Angell/Noda teaches the information processing device according to claim 1,a sensor is attached to the target operator (Angell: Para 0030 via sensor affixed to a worker).

	Referring to Claim 12, Angell/Noda teaches the information processing device according to claim 1, further comprising the storage (Angell: Fig 1 and Fig 5 indicating storage devices).

	Referring to Claim 13, it is analogous to Claim 1 and is rejected for the same reasons.

	Referring to Claim 14, it is analogous to Claim 11 and is rejected for the same reasons.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US 2009/0070163 A1) in view of Noda et al. (US 2018/0060787 A1) further in view of Tani et al. (US 2017/0357930 A1).



Regarding Claim 10, while Angell/Noda teaches the limitations of Claim 1, and the limitation of Claim 10 which states
	outputs a period of time required for the operator to perform an operation when state information of the operator is input (Angell: Para 0058 via labor standard and fatigue factor calculations which can be modified based on fatigue factor).
	However, Angell/Noda does not explicitly disclose the limitation of Claim 10 which states a learning model that is generated based on operation history information indicative of a history of operations performed by an operator in the past.
	Tani though, with the teachings of Angell, teaches of a learning model that is generated based on operation history information indicative of a history of operations performed by an operator in the past (Tani: Para 0091-0092 via calculator and use of regression analysis; fatigue degree of the user having the user ID input to the input region 121 on the user attribute registration screen 120 in an upcoming work time zone of the user using the prediction model stored in the prediction model information 83. In the embodiment, a prediction equation provided by multiple regression analysis or the like using, as explanatory variables, various pieces of information related to a past work result of the driver individual and various pieces of information related to the attribute information of the driver individual is stored in the prediction model information 83. As an example, an equation (1) indicates the prediction equation of the multiple regression analysis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angell/Noda with the .

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US 2009/0070163 A1) in view of Noda et al. (US 2018/0060787 A1) further in view of Grube et al. (US 2016/0090097 A1).

	Referring to Claim 15, while Angell/Noda teaches the limitations of Claim 14, it does not explicitly disclose the limitation of Claim 15 which states wherein the sensor is a wearable device configured to measure one or more of the target operator's: myogenic potential, blood sugar level, ocular potential, or blood alcohol concentration 
	Grube though, with the teachings of Angell/Noda, teaches the method according to claim 14, 
	wherein the sensor is a wearable device configured to measure one or more of the target operator's: myogenic potential, blood sugar level, ocular potential, or blood alcohol concentration (Grube: Para 0010 via biometric sensors 108 can also include one or more digital cameras that can detect information about the eyes of the vehicle operator. For example, the digital cameras can detect various eye metrics, such as eye blink rate (i.e., how often the vehicle operator blinks), eye 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angell/Noda with the teachings of Grube in order to have wherein the sensor is a wearable device configured to measure one or more of the target operator's: myogenic potential, blood sugar level, ocular potential, or blood alcohol concentration. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 16, while Angell/Noda teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 16 which states wherein the sensor is a wearable device configured to measure one or more of the target 
	Grube though, with the teachings of Angell/Noda, teaches the device according to claim 1, 
	wherein the sensor is a wearable device configured to measure one or more of the target operator's: myogenic potential, blood sugar level, ocular potential, or blood alcohol concentration (Grube: Para 0010 via biometric sensors 108 can also include one or more digital cameras that can detect information about the eyes of the vehicle operator. For example, the digital cameras can detect various eye metrics, such as eye blink rate (i.e., how often the vehicle operator blinks), eye movement (i.e., how much the vehicle operator is looking around rather than staring in one direction), and/or eye closure amount (e.g., how much of the vehicle operator's eyes are covered by his eye lids) of the vehicle operator. Deviations in blink rate and/or a change in blink rate from a vehicle operator's baseline measurements may indicate fatigue. Additional examples of fatigue indicators can include eyes fixing on one spot (e.g., not scanning the environment) more or less than a baseline amount and partially-closed eye lids more or less than a baseline amount. The biometric sensors 108 can also include sensors that detect electrical activity of the vehicle operator. For example, the biometric sensors 108 can include sensors to detect the heart rate of the vehicle operator by measuring electrical signals in the body that regulate heart beats. A heart rate sensor may be included in a wrist watch, chest strap, or the like).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angell/Noda with the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623